Citation Nr: 0519152	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  97-02 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
secondary to Agent Orange exposure.

2.  Entitlement to service connection for a lung disorder 
secondary to Agent Orange exposure.

3.  Entitlement to service connection for a stomach disorder 
secondary to Agent Orange exposure.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for the residuals of a 
back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his son

ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from November 1968 to 
November 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from RO rating decisions, and was 
previously remanded in June 1998 and July 2003.  

At the time of the Board's July 2003 remand, the veteran had 
also perfected an appeal concerning whether new and material 
evidence had been submitted to reopen a claim for service 
connection for post-traumatic stress disorder (PTSD).  
However, by a May 2005 rating decision, the RO granted 
service connection for PTSD. Therefore, as this claim has 
been fully satisfied on appeal, it will not be further 
discussed.

In November 2001, a videoconference hearing was held before 
the undersigned, who is making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102. 


FINDINGS OF FACT

1.  By a September 1996 rating decision, the RO denied 
service connection for a skin disorder secondary to Agent 
Orange exposure, a lung disorder secondary to Agent Orange, a 
stomach disorder secondary to Agent Orange exposure, and for 
the residuals of a back injury.  By a June 2000 rating 
decision, the RO (in pertinent part) denied service 
connection for hearing loss.  The veteran perfected an appeal 
on all of these claims.  

2.  In a May 2005 document, the veteran indicated in writing 
that he wanted to withdraw his appeal; this request to 
withdraw the appeal was received by the Board prior to the 
promulgation of a decision.  


CONCLUSION OF LAW

The criteria for withdrawal of the claims for service 
connection for a skin disorder secondary to Agent Orange 
exposure, a lung disorder secondary to Agent Orange, a 
stomach disorder secondary to Agent Orange exposure, hearing 
loss, and the residuals of a back injury have been met and 
the veteran's appeals are dismissed without prejudice.  
38 U.S.C.A. § 7105 (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5).  A substantive appeal 
may be withdrawn in writing at any time prior to the 
promulgation of a decision by the Board.  Withdrawal may be 
made by the appellant or by his representative.  38 C.F.R. 
§ 20.204.  

By a September 1996 rating decision, the RO denied service 
connection for a skin disorder secondary to Agent Orange 
exposure, a lung disorder secondary to Agent Orange, a 
stomach disorder secondary to Agent Orange exposure, and for 
residuals of a back injury.  By a June 2000 rating decision, 
the RO (in pertinent part) denied service connection for 
hearing loss.  The veteran perfected an appeal on all of 
these claims.  

In a May 2005 supplemental statement of the case, the RO 
continued to deny the veteran's claims.  However, in a May 
2005 response to the supplemental statement of the case, the 
veteran indicated in writing that he wished to withdraw his 
appeal.

In this case, prior to the promulgation of a decision by the 
Board, the veteran has withdrawn in writing his claims for 
service connection for a skin disorder secondary to Agent 
Orange exposure, a lung disorder secondary to Agent Orange, a 
stomach disorder secondary to Agent Orange exposure, hearing 
loss, and the residuals of a back injury.  As a result of 
this withdrawal, no allegations of error of fact or law 
concerning the claims for service connection remain before 
the Board for consideration.  Consequently, the veteran's 
appeal is dismissed without prejudice.

ORDER

The claims for service connection for a skin disorder 
secondary to Agent Orange exposure, a lung disorder secondary 
to Agent Orange, a stomach disorder secondary to Agent Orange 
exposure, hearing loss, and the residuals of a back injury 
are dismissed without prejudice.  




	                        
____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


